        Case 3:19-cv-00275-VLB Document 15 Filed 10/01/19 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_____________________________________
                                       )
ZORAIDA REYES                          )
     Plaintiff,                        )  CIVIL ACTION CASE NO.
                                       )  3:19-cv-275-VLB
v.                                     )
                                       )
JUSTIN KNOWLTON AND                    )
POTTLE’S TRANSPORTATION, LLC           )
     Defendants.                       )
_____________________________________ )   OCTOBER 1, 2019


       JOINT MOTION FOR REFERRAL FOR SETTLEMENT CONFERENCE

      Pursuant to Fed. R. Civ. P. 16 and Local Rules 16(c), undersigned counsel

for the parties to the above-captioned matter hereby respectfully and jointly

request referral from this Court to Judge Richardson for a settlement conference

in this matter. Undersigned counsel represent that such a conference would be

beneficial to avoid significant discovery in this matter. Further, undersigned

counsel represent that they will use said opportunity to engage in settlement

negotiations in good faith and come with full authority to do so.
        Case 3:19-cv-00275-VLB Document 15 Filed 10/01/19 Page 2 of 3




      WHEREFORE, the undersigned respectfully request that this Court refer

the parties to Judge Richardson for a settlement conference in the above-

captioned matter.

                                     PLAINTIFF,
                                     ZORAIDA REYES


                                     By: /s/ Amita P. Rossetti     ___
                                        Amita P. Rossetti
                                        Federal Bar No. ct29526
                                        Tinley, Renehan & Dost, LLP
                                        255 Bank Street, Suite 2A
                                        Waterbury, CT 06702
                                        Tel: (203) 596-9030
                                        arossetti@tnrdlaw.com


                                     Date: 09/26/19



                                     DEFENDANTS,
                                     JUSTIN KNOWLTON AND
                                     POTTLE’S TRANSPORTATION, LLC




                                     By:     /s/ Michael P. Kenney          ___
                                        Michael P. Kenney
                                        Federal Bar No. ct26768
                                        RYAN RYAN DELUCA LLP
                                        185 Asylum St., 6th Floor
                                        Hartford CT 06103
                                        Ph: 860-785-5157
                                        mpkenney@ryandelucalaw.com

                                         Date: 10/1/2019
        Case 3:19-cv-00275-VLB Document 15 Filed 10/01/19 Page 3 of 3




                            CERTIFICATION OF SERVICE



       I hereby certify that on October 1, 2019 a copy of the foregoing Motion for
Motion for Referral was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the court's electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court's CM/ECF system.




                                               By __/s/ Amita P. Rossetti___
                                                  Amita P. Rossetti, Esq.
